Citation Nr: 1307346	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-38 565	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a Board hearing in November 2011, but he failed to appear and neither requested a postponement nor showed good cause for his failure to appear.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) (2012).

The Board previously remanded this appeal in August 2012 for further development.  Following completion of this development, the case was returned to the Board in February 2013.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the veteran, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).

In a February 2008 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial, noncompensable (i.e., 0 percent) rating, effective September 28, 2006.  Later that same month, the Veteran filed a notice of disagreement with the initial rating assigned to this disability.  In November 2008, the RO issued a statement of the case, and the Veteran perfected the appeal in December 2008.  As noted above, the Board remanded this appeal in August 2012 for further evidentiary development.  Following completion of this development, in February 2013, the case was returned to the Board for appellate review.  Shortly thereafter, in a February 2013 statement in support of claim (VA Form 21-4138), the Veteran wrote that he wished to withdraw his appeal of the initial rating assigned for bilateral hearing loss disability.  This statement met the requirements of  38 C.F.R. § 20.204.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
J. HAGER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


